HAWKINS, J.
Conviction is for theft of cattle; punishment being two years’ confinement in the penitentiary.
Notwithstanding appellant entered a plea of guilty under the forms of law, he brings his case to this court by appeal, without a statement of facts or a single bill of exception. It is so apparent that the appeal was perfected purely for delay that it tries the patience of this court to examine even the scanty record before us.
There is in truth nothing presented for review, and the judgment is affirmed.